UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 18-1045


                                   JAMES R. ADAMS

                                             v.

                             GOVERNOR OF DELAWARE,
                                                                Appellant


                                (D. Del. No.: 17-cv-00181)


                      SUR PETITION FOR PANEL REHEARING



Present: MCKEE, RESTREPO, and FUENTES, Circuit Judges


              The petition for rehearing filed by appellant in the above-entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby O R D E R E D that the petition for rehearing by the panel is granted. The

Court’s judgment entered February 5, 2019, and the Court’s precedential opinion as

amended February 13, 2019 are hereby V A C A T E D.1 A subsequent opinion and

judgment will be issued.

                                          BY THE COURT,

                                          s/ Julio M. Fuentes
                                          Circuit Judge
Dated: April 10, 2019
CJG/cc:       David L. Finger, Esq.

1As the merits panel has vacated the prior opinion and judgment, action is not required
by the en banc court. Judges Jordan and Bibas have voted for rehearing en banc.
Pilar G. Kraman, Esq.
Martin S. Lessner, Esq.
David C. McBride, Esq.